DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejection.

In light of the changes made to the specification, the objections pertaining to a non-descriptive title is withdrawn.

Applicant argues against the 35 U.S.C. 112(f) consideration, stating that “a generation unit, an encoder, a broadcast stream generation unit, a broadcast signal generation unit, a transmission unit, a reception unit, an extraction unit and a decoder” connote sufficient, definite structures to one of ordinary skill in the art, and thus preclude application of 35 U.S.C. 112(f).
	However, the examiner respectfully disagrees. As stated within applicant’s own specification, “As needed by those skilled in the art, designing a computer-readable recording medium, in which a program for implementing the above-described embodiments is recorded, falls within the scope of the present invention,” - ¶443. Thus, in view of applicant’s specification, one of ordinary skill in the art does indeed understand that these units may take the form of software units and do not necessarily connote definite structure.
	Therefore the invocation of 112(f) is maintained.

Claim Rejections - 35 USC § 112
Claim limitations “a generation unit for generating, an encoder for encoding, a broadcast stream generation unit for generating, a broadcast signal generation unit for generating, a transmission unit for transmitting, a reception unit for receiving, an extraction unit for extracting, a decoder for decoding” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use non-structural term(s) “generation unit, encoder, broadcast stream generation unit, broadcast signal generation unit, transmission unit” coupled with functional language “[means] for” without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.
Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 13 and 14 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: [0401] Modules or units may be processors that execute consecutive processes stored in a memory (or a storage unit). The steps described in the above-described embodiments may be performed by hardware/processors. The modules/blocks/units described in the above-described embodiments may operate as hardware/processors. In addition, the methods proposed by the present invention may be executed as code. Such code may be written on a processor-readable storage medium and thus may be read by a processor provided by an apparatus. [0404] Meanwhile, the method proposed by the present invention may be implemented as code that can be written on a processor-readable recording medium and thus read by a processor provided in a network device. The processor-readable recording medium may be any type of recording device in which data are stored in a processor-readable manner. The processor-readable recording medium may include, for example, read-only memory (ROM), random access 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. PG Publication No. 2016/0005155) in view of Hannuksela (U.S. PG Publication No. 2017/0094288) and Takumi et al. (“Takumi”) (WO 2017/099185).
	It is to be noted that the information provided by Takumi is also supported in the provision application of 62/266,545, filed Month Day, 20XX.

In regards to claim 1, Sato teaches a method of processing a broadcast signal in a transmission apparatus, the method comprising: 
	generating video parameter information including information for a plurality of videos having different features (See ¶0098-0099 and FIG. 3 wherein scalable video coding teaches a plurality of videos in the form of layers [thus comprising different features] are taught), the information including base layer information related to a base layer (See ¶0098-0099 and FIG. 3 wherein base layer and enhancement layers are taught) and number information for identifying a maximum number of layers (See ¶0263 wherein a maximum number of layers may be defined by the system under hierarchy structures for scalable video coding);
	encoding video data to generate a video stream (See FIG. 3); 
	generating the broadcast signal including the video stream and the video parameter information (See FIG. 3); and 
	transmitting the generated broadcast signal (See FIG. 3).
	Sato, however, fails to teach and wherein the base layer information includes base layer internal flag information and base layer available flag information; wherein the video stream is delivered using a Real-time Object delivery over Unidirectional Transport (ROUTE) protocol or MPEG Media Transport (MMT) protocol, and wherein the broadcast signal further includes signaling information including 
	In a similar endeavor Hannuksela teaches wherein the base layer information includes base layer internal flag information and base layer available flag information (See ¶0233).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hannuksela into Sato because it allows for the use of at least a hybrid codec scalability  as described in ¶0207-0208, thus allowing for improved adaptability for the coding process.
	In a similar endeavor Takumi teaches wherein the video stream is delivered using a Real-time Object delivery over Unidirectional Transport (ROUTE) protocol or MPEG Media Transport (MMT) protocol (See ¶0128 in view of FIG. 25B wherein a delivery_protocol_type field may be used to signify whether the delivery protocol may be at least one of MPEG Media Transport Protocolo [MMTP] or Real-time Object delivery over Unidirectional Transport [ROUTE]), and
	wherein the broadcast signal further includes signaling information including protocol information for identifying whether a protocol used to deliver the video stream is the ROUTE protocol or the MMT protocol (See ¶0128 in view of FIG. 25B).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Takumi into Sato because it allows for the transmission and reception of a specific delivery protocol, thus allowing the codec system to properly encode/decode according to the appropriate formats.

In regards to claim 7, the claim is rejected under the same basis as claim 1 by Sato in view of Hannuksela and Takumi wherein the decoding version is taught as seen in FIG. 4 and 14 in view of ¶0098 of Sato.

In regards to claim 13, the claim is rejected under the same basis as claim 1 by Sato in view of Hannuksela and Takumi wherein the apparatus is taught as part of processors as described in ¶0296 of Sato.

In regards to claim 14, the claim is rejected under the same basis as claim 7 by Sato in view of Hannuksela and Takumi wherein the apparatus is taught as part of processors as described in ¶0296 of Sato.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. PG Publication No. 2016/0005155) in view of Hannuksela (U.S. PG Publication No. 2017/0094288) and Takumi et al. (“Takumi”) (WO 2017/099185), in further view of Oh et al. (“Oh”) (WO 2015/008987).

In regards to claim 2, Sato fails to teach the method according to claim 1, wherein the video parameter information further includes information indicating a type of a transfer function applied to each video, information indicating a color gamut applied to each video, information indicating a color space applied to each video, and information indicating whether data values of each video are defined within a digital representation range.
	In a similar endeavor Oh teaches wherein the video parameter information further includes information indicating a type of a transfer function applied to each video (See ¶60 – Paragraph starting with “In the EOTF adjustment step S1050, the controller may adjust the brightnesss…”), information 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Oh into Sato because it allows for the adjustment of the display environment of a receiving device, as well as other visual adjustments as described in ¶58, thus providing a proper visual experience for users of the display environment.

In regards to claim 8, the claim is rejected under the same basis as claim 2 by Sato in view of Hannuksela and Takumi, in further view of Oh.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. PG Publication No. 2016/0005155) in view of Hannuksela (U.S. PG Publication No. 2017/0094288) and Takumi et al. (“Takumi”) (WO 2017/099185), in further view of Oh et al. (“Oh”) (WO 2015/008987) and Karaoguz et al. (“Kara”) (U.S. PG Publication No. 2008/0025196).

In regards to claim 3, Sato teaches the method according to claim 1, wherein the video parameter information further includes information indicating a bit depth of each video (See ¶0008, 0099, 0101 and 0190 wherein scalability allows for expansion of bit depth through the use of enhancement layer information, e.g. resolution ratios, chroma scalability, etc.).
	Sato, however, fails to teach wherein the video parameter information further includes chroma sub-sampling information of each video, and information indicating a method of representing color of each video.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Oh into Sato because it allows for the adjustment of the display environment of a receiving device, as well as other visual adjustments as described in ¶58, thus providing a proper visual experience for users of the display environment.
	In a similar endeavor Kara teaches wherein the video feature information includes chroma sub-sampling information of each video (See ¶0062 wherein information regarding chroma sub-sampling format may be included).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kara into Sato because it allows for providing a variety of information for encoding, from which may be communicated in a variety of manners as seen in at least ¶0062.

In regards to claim 9, the claim is rejected under the same basis as claim 3 by Sato in view of Hannuksela and Takumi, in further view of Oh and Kara.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. PG Publication No. 2016/0005155) in view of Hannuksela (U.S. PG Publication No. 2017/0094288) and Takumi et al. (“Takumi”) (WO 2017/099185), in further view of Drugeon et al. (“Drug”) (U.S. PG Publication No. 2017/0264859).

In regards to claim 4, Sato fails to teach the method according to claim 1, wherein the video parameter information further includes additional transfer function information for describing an additional transfer function, which is additionally applied to the video stream.
	In a similar endeavor Drug teaches wherein the video parameter information further includes additional transfer function information for describing an additional transfer function, which is additionally applied to the video stream (See ¶0098-0100, 0126 and 0131-0133).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Drug into Sato because it allows for the use of at least a second transfer function for use in encoding when such data may be needed as described in ¶0098-0100.

In regards to claim 10, the claim is rejected under the same basis as claim 4 by Sato in view of Hannuksela and Takumi, in further view of Drug.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. PG Publication No. 2016/0005155) in view of Hannuksela (U.S. PG Publication No. 2017/0094288) and Takumi et al. (“Takumi”) (WO 2017/099185), in further view of Minoo et al. (“Min”) (U.S. PG Publication No. 2017/0026646).

In regards to claim 6, Sato fails to teach the method according to claim 1, wherein the broadcast signal further includes content color volume information describing information about color volume indicating a range of color in which content transmitted by the video stream is represented, and wherein the content color volume information includes flag information indicating whether the color 
	In a similar endeavor Min teaches wherein the broadcast signal further includes content color volume information describing information about color volume indicating a range of color in which content transmitted by the video stream is represented (See ¶0037 wherein color spaces may be defined), and wherein the content color volume information includes flag information indicating whether the color volume is represented based on a linear color environment (See ¶0037 wherein metadata is produced to indicate color volume information, it is obvious to one of ordinary skill in the art that such metadata may take the form of a flag) and information indicating a function used to convert a nonlinear video to which a transfer function is applied into a linear video (See ¶0037 in view of 0023, this is further taken in view of ¶0006-0008 and 11-12 wherein it is understood that transfer functions and inverse transfer functions may be used by encoders and decoders to convert nonlinear video data into linear video data and vice versa).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Minoo into Sato because it allows for adaptive transfer functions as seen in ¶0008 such that different video data sets may apply differing transfer functions, and such “information on the applied transfer function is passed as metadata from the encoder to the decoder,” - ¶0008.

In regards to claim 12, the claim is rejected under the same basis as claim 6 by Sato in view of Hannuksela and Takumi, in further view of Min.

Allowable Subject Matter
Claims 5 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record do not disclose, with respect to claim 5, along with the subject matter of the claims upon which it depends, the specificity of a type of color coordinate system used with the applied first additional transfer function, as well as the use of a second additional transfer function with reference to environmental conditions made when applying the second additional transfer function.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483